Citation Nr: 0332923	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  98-12 542	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by sore muscles on a direct basis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from May 1967 to July 
1991.

In a December 1994 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia denied, inter alia, entitlement to service connection 
on a direct basis for sore muscles.  In response to the 
veteran's February 1995 notice of disagreement, the RO issued 
the veteran a statement of the case addressing the issue of 
entitlement to service connection for sore muscles on a 
direct basis in July 2003.  Later in July 2003 the veteran 
submitted a statement in which he expressed continued 
disagreement with VA's decisions in his claims; the Board 
construes this statement as a substantive appeal as to the 
December 1994 rating decision, to the extent that the 
referenced rating decision denied service connection for sore 
muscles on a direct basis.

In May 1998, the RO in Columbia, South Carolina entered a 
rating decision which, inter alia, denied service connection 
for GERD; the rating decision also denied entitlement to 
service connection for muscle pain pursuant to the provisions 
of 38 C.F.R. § 3.317 (Gulf War undiagnosed illness).

In May 1999, the Board denied entitlement to service 
connection for GERD pursuant to the provisions of 38 C.F.R. § 
3.317, and remanded several other issues, including the issue 
of entitlement to service connection for GERD on a direct 
basis, to the RO for further development; the case was 
returned to the Board in August 2002.

In January 2003, the Board denied the veteran's claims of 
entitlement to service connection for sore joints (to include 
as due to undiagnosed illness) and for sore muscles as due to 
undiagnosed illness.  As will be discussed in further detail 
below, while the issue of entitlement to service connection 
for GERD was also developed for appellate review, a decision 
as to that issue was deferred while the Board undertook 
evidentiary development.  In June 2003 the Board remanded to 
the RO the issue of entitlement to service connection for 
GERD; the case was returned to the Board in September 2003.


FINDINGS OF FACT

1.  The veteran has bilateral elbow muscle strain that 
originated in service; he has no other disability manifested 
by sore muscles.

2.  The veteran's GERD did not originate in service.


CONCLUSIONS OF LAW

1.  The veteran has bilateral elbow muscle strain that is the 
result of disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003). 

2.  The veteran's GERD is not the result of disease or injury 
incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
VAOPGCPREC 11-00; but see Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) and Holliday v. Principi, 14 Vet. App. 280 
(2001)).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided in January 
1995 with notice of the December 1994 rating decision which 
denied service connection for sore muscles on a direct basis, 
and notified later in May 1998 of the May 1998 rating 
decision which denied entitlement to service connection for 
GERD.  The veteran was provided with statements of the case 
in June 1998 and July 2003 which collectively notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The veteran thereafter perfected his appeal 
of the issues.  The record reflects that the veteran was 
specifically advised in July 2001 of the information and 
evidence (medical and non-medical) needed to substantiate his 
claims for service connection, and that the correspondence 
additionally informed him of what evidence VA was responsible 
for obtaining, and what evidence he was responsible for 
obtaining.  The record reflects that the veteran was again 
informed in June 2003 of the information and evidence needed 
to substantiate his claims, as well as of what evidence VA 
was responsible for obtaining, and what evidence he was 
responsible for obtaining.  The record reflects that a July 
2003 statement of the case provided the veteran with the text 
of the regulations implementing the VCAA.

The Board notes that the July 2001 letter from the RO advised 
the veteran to submit any additional information or evidence 
to VA within 60 days of the date of the letter, and that the 
June 2003 letter advised him to submit the referenced 
evidence or information within 30 days.  Notably, however, 
the above letters did not indicate that the veteran was 
precluded from sending any additional information or evidence 
after 30 or 60 days or that VA would not consider such 
information or evidence after 30 or 60 days, and each letter 
indicated that he needed to submit the information or 
evidence within one year in any event.  Moreover, the veteran 
clearly has been afforded more than one year in which to 
submit any requested information and evidence, and the record 
shows that he has availed himself of the opportunity to 
submit such information and evidence.  The Board consequently 
finds that the correspondences were not misleading or 
detrimental to the veteran's claim.  See Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003). 

The record reflects that in March 2003, the Board undertook 
additional development with respect to the issue of 
entitlement to service connection for GERD on a direct basis 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
The development actions requested by the Board resulted in 
the acquisition of the report of an April 2003 VA 
examination.  In June 2003, the Board remanded the issue of 
entitlement to service connection for GERD in compliance with 
the decision of the United States Court of Appeals for the 
Federal Circuit in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In July 2003 the RO 
issued a supplemental statement of the case which considered 
the April 2003 examination report.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, the veteran is aware, 
through the July 2001 and June 2003 letters described above, 
of which evidence would be obtained by him and which evidence 
would be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard, the Board notes that the May 1999 remand 
requested that the RO obtain records from Drs. Arnold 
Tillinger and Eugene Nwosu.  The record reflects that the RO 
attempted to obtain records from the referenced physicians to 
no avail.  The Board points out, however, that the veteran 
was notified in May 2000 that VA was unsuccessful in 
obtaining records from the referenced physicians, and notes 
that in any event, the veteran has indicated that any records 
from the physicians would be relevant only as to certain 
issues not currently before the Board.

The Board also notes that the veteran has repeatedly insisted 
that his service medical records are incomplete in that 
records from his service in the Persian Gulf were never 
associated with his main records.  Pursuant to the Board's 
May 1999 remand, the RO contacted the National Personnel 
Records Center (NPRC) to obtain any additional service 
medical records, including from the Winn Army Hospital in 
Fort Stewart, Georgia, but the NPRC responded in June 2000 
that no additional records were available, including from the 
referenced Army hospital.  The Board has reviewed the 
veteran's service medical records on file, and finds that 
those records appear complete on their face.  Moreover, the 
veteran has submitted copies of relevant service medical 
records in his possession.  The Board therefore concludes 
that further delay of the instant appeal for the purpose of 
again attempting to obtain additional service medical records 
for the veteran is not warranted.

The Board, in the May 1999 remand, also requested that the RO 
obtain all service medical and personnel records pertaining 
to the award of disability severance pay received by the 
veteran from the service department, as reported by the 
veteran in a January 1994 VA Form 21-526.  On that form, the 
veteran reported that he was receiving disability severance 
pay in the amount of $166.  The record reflects that the RO 
contacted the appropriate agencies and was informed in June 
2000 that the $166 the veteran claimed was disability 
severance pay was actually the amount of his VA disability 
compensation.  The Board also points out that the veteran's 
DD Form 214 indicates that he retired from service.  In light 
of the above, the Board finds that there is no evidence that 
the veteran received disability severance pay, or that he was 
discharged from service on account of disability.

The record additionally reflects that the veteran has been 
afforded VA examinations in connection with his claims.

In short, the Board concludes that the May 1999 remand has 
been complied with, and that the evidence currently before 
the Board is adequate for the purpose of adjudicating the 
instant claims.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In light of the above, the Board finds that VA's 
duty to assist the veteran has been satisfied.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown,  4 Vet. App. 384, 392-94 
(1993).  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003).  The effect of this 
law is that service connection will not be precluded for 
combat veterans simply because of the absence of notation of 
a claimed disability in the official service records.  
However, the law does not create a presumption of service 
connection, and service connection remains a question which 
must be decided based on all the evidence in the individual 
case.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Smith 
v. Derwinski, 2 Vet. App. 137 (1992).

I.  Disability manifested by sore muscles

Factual background

The veteran contends that service connection is warranted for 
muscle soreness which began in service and which primarily 
affects the muscles surrounding his elbows, ankles and knees. 

The veteran's service medical records include the report of 
an April 1967 military examination conducted prior to his 
entry onto active duty, at which time he reported a history 
of a torn left knee ligament occurring in 1964, with 
recurrent intermittent swelling since that time and an 
occasional feeling of weakness.  A March 1981 service medical 
record documents that the veteran complained of a sore ankle, 
and an April 1981 note shows that he sustained a left ankle 
injury, although X-ray studies of that ankle were negative 
for any evidence of a fracture.  A February 1982 note shows 
that the veteran twisted his right ankle and was diagnosed 
with mild sprain, although the diagnosis was changed to right 
ankle strain in March 1982.  A December 1982 note indicates 
that the veteran presented at that time with mild tendonitis 
affecting the right great toe, which was later determined to 
represent an exostosis on the first metatarsal; the service 
medical records show that he underwent surgery shortly 
thereafter to remove the exostosis.  In March 1984 the 
veteran complained of pain affecting his right side which was 
diagnosed as a pulled muscle.

The service medical records show that in March and April of 
1988, the veteran complained of ear and facial pressure and 
soreness, at which time he was diagnosed with possible 
myofascial pain dysfunction; his facial complaints were later 
attributed to sinusitis, but December 1988 electromyography 
studies revealed an impression of myofascial low back pain, 
with the absence of any lumbar radiculopathy.  An August 1990 
note shows that the veteran complained of low back pain 
radiating down his left leg.  A May 1991 note indicates that 
the veteran complained of left elbow and proximal lower arm 
tenderness of several months onset; physical examination 
demonstrated the presence of left elbow tenderness, and the 
veteran was diagnosed with left tennis elbow.  The records 
show that he received treatment for bilateral elbow problems 
in June 1991, diagnosed as tennis elbow.  The report of his 
retirement examination shows that he exhibited left elbow 
tenderness at the lateral epicondyle, as well as sore forearm 
muscles.  

On file are private medical records for November 1991 to July 
2001 which include a November 1991 invoice showing a 
diagnosis of polymyalgia rheumatica.  The private records 
document treatment for complaints of low back problems with 
pain radiating to the left foot, and show that the veteran 
was diagnosed with multiple level lumbar disc herniation and 
root compression as confirmed on Magnetic Resonance Imaging 
studies in February 1996; a July 1996 treatment note shows 
that the veteran reported experiencing little to no leg 
symptoms following recent lower back surgery.  A February 
1997 treatment note indicates historically that the veteran 
had complained of some arthralgia since service.  The records 
show that the veteran was treated for a plantar wart from 
July 1998 to November 1998 affecting the right metatarsal 
head, and that the veteran in July 2001 complained of 
bilateral foot pain; he was diagnosed with left foot pain, 
possibly tendonitis or muscle cramps.

On file is the report of a March 1992 VA examination of the 
veteran, at which time he complained of experiencing 
bilateral aching elbow pain for almost two years, as well as 
right knee pain for several months.  Physical examination 
showed the presence of mild pain on range of motion testing 
of the elbows, as well as some pain with similar testing of 
the right knee.  No swelling or ligamentous laxity was 
evident.  X-ray studies of the elbows and right knee were 
negative for any abnormalities.  The examiner concluded that 
examination of the elbows and right knee was essentially 
benign.  He noted that there was no evidence of 
osteoarthritis, but that the veteran could be manifesting 
early signs of rheumatoid arthritis.  

On file are VA treatment records for January 1993 to August 
1998 which contain a February 1993 treatment note diagnosing 
joint pain, although physical examination failed to reveal 
any pertinent abnormalities.  A March 1993 note indicates 
that the veteran exhibited some mild to moderate tenderness 
of the knees and elbows, but the examiner noted that recent 
antinuclear antibody (ANA) and rheumatoid factor tests were 
negative on blood chemical testing; the examiner diagnosed 
joint pain and recommended a rheumatology consultation.  A 
June 1993 note records that the veteran continued to complain 
of joint pain, especially of the knees; the assessment was 
joint pain, although physical examination was again negative.  
Blood chemical testing in March 1994 revealed a negative ANA 
and rheumatoid factor.  An April 1994 treatment note 
indicates that the veteran complained of multiple 
arthralgias, particularly affecting his elbows and ankles; 
physical examination was negative for any noted 
abnormalities, and the treating physician concluded that the 
veteran most likely had early osteoarthritis.

On file is the report of a January 1993 VA Persian Gulf 
examination, at which time the veteran reported experiencing 
joint pain and stiffness beginning during his service in the 
Persian Gulf.  Physical examination of the joints and muscles 
was normal, and X-ray studies of the knees were unremarkable.  
The examiner's impression was of joint pain.

On file is the report of a second VA Persian Gulf examination 
conducted in September 1993.  At that time, the veteran 
complained of muscle pain which started while he was serving 
in the Persian Gulf.  He also complained of stiffness 
affecting his extremities for the past several years.  The 
veteran reported that he was currently free of symptoms, 
other than an occasional ache in his elbows.  Physical 
examination of the veteran's extremities revealed no 
tenderness or limitation.

On file is the report of a June 1995 VA examination, at which 
time physical examination of the veteran's extremities was 
negative for any noted abnormalities.  The examiner's 
assessment of the veteran was Gulf War Syndrome, and the 
examiner noted that the veteran reported occasional aching of 
his joints and muscles, which was worse with activity.  The 
examiner also recorded the veteran's assertion that his 
symptoms started when he returned from the Persian Gulf.

The report of an October 1997 VA examination shows that the 
veteran complained of back pain, as well as minor residual 
leg pain.

The veteran was afforded a VA examination in September 2000, 
at which time he reported a chief complaint of intermittent 
bilateral elbow pain which he reported began in 1991 without 
any antecedent trauma.  Following physical examination of the 
veteran, the examiner determined that the veteran exhibited 
clinical evidence of bilateral elbow pain, which the examiner 
concluded represented muscle strain of the elbows; in an 
addendum to the examination report, the examiner opined that 
the veteran's bilateral elbow disability began in, and was 
attributable to, his period of service.  

With respect to the claimed muscle soreness in areas other 
than the elbows, the examiner concluded that he was unable to 
find any evidence of polymyalgia rheumatica on rheumatologic 
testing, or any evidence of a myofascial pain disorder or 
degenerative joint disease.  The examiner pointed out that he 
had considered the veteran's muscle complaints, but 
nevertheless could find no evidence of arthralgia or myalgia, 
and he noted that he was unable to find any pertinent 
abnormalities on physical examination.  The examiner 
additionally opined that there was no evidence suggesting 
that the veteran's complaints were due to prescription drug 
or caffeine use.  The examiner lastly concluded that it was 
unlikely that the veteran had an undiagnosed illness as 
defined by history, physical examination and diagnostic 
tests. 

Analysis

Service medical records show that the veteran was treated for 
bilateral elbow complaints in service diagnosed as tennis 
elbow, and that he exhibited sore forearm muscles at his 
retirement examination.  He exhibited clinical evidence of 
soreness or pain associated with his elbows on VA examination 
in March 1992 and when treated by VA physicians, and although 
physical examination was normal at his Persian Gulf 
examinations in January 1993 and September 1993, and on 
examination in June 1995, the September 2000 VA examiner 
found clinical evidence of bilateral elbow pain, which he 
concluded represented muscle strain of the elbows.  More 
importantly, the September 2000 examiner concluded that the 
referenced bilateral elbow disability began in, and was 
attributable to, the veteran's period of service.  Given that 
the evidence on file demonstrates that the veteran 
experienced bilateral tennis elbow in service and continues 
to experience muscle strain of his elbows, and as the 
September 2000 examiner linked the elbow muscle soreness to 
service, the Board concludes that service connection for 
bilateral elbow muscle strain is warranted.

With respect to whether service connection is warranted for 
disability manifested by sore muscles affecting anatomical 
regions other than the elbows, the Board points out that 
while the veteran was treated for ankle soreness in service, 
the report of his retirement examination is negative for any 
reference to ankle problems, and there is no post-service 
medical evidence of a disability manifested by sore ankle 
muscles.  Moreover, while the veteran was treated in service 
for right great toe problems attributed at one point to 
tendonitis, no further complaints were noted following the 
removal of an exostosis on the toe, and the only post-service 
medical evidence of muscle soreness affecting the feet is a 
July 2001 treatment note documenting the veteran's complaints 
of bilateral foot pain, and suggesting that the veteran might 
be experiencing muscle cramps or tendonitis of his left foot; 
the records do not otherwise suggest the presence of any foot 
disability in the veteran manifested by sore muscles, and the 
Board points out that VA examinations of the veteran's lower 
extremities were consistently negative for any reference to 
foot abnormalities.  

While the veteran demonstrated right knee pain on VA 
examination in March 1992 and bilateral knee pain when 
treated by VA physicians in March and June 1993, none of the 
treating or examining physicians diagnosed a muscle disorder 
of the knees, and the January 1993, September 1993 and June 
1995 VA examiners noted the absence of any muscle 
abnormalities on clinical examination.  In addition, the 
September 2000 VA examiner specifically concluded that he was 
unable to find any evidence of a muscle disorder in the 
veteran other than with respect to the elbows.

In essence, the record is devoid of any medical evidence of a 
diagnosed muscle disorder other than that affecting the 
elbows.  Consequently, the Board finds that the veteran 
experiences bilateral elbow muscle strain which originated in 
service, but concludes that the veteran does not experience 
any other disability manifested by sore muscles.  
Accordingly, service connection is warranted for bilateral 
elbow muscle strain, but not for any other disability 
manifested by muscle soreness.

II.  Gastroesophageal reflux disease

Factual background

Service medical records show that the veteran was treated in 
August 1975 for gastrointestinal complaints which were 
attributed to gastroenteritis.  The records also show that he 
underwent an upper gastrointestinal series with small bowel 
follow-through in February 1985, which was within normal 
limits and which showed no evidence of GERD.  The veteran's 
examination for discharge is negative for any complaints, 
finding or diagnosis of GERD.

On file are private medical records for November 1991 to July 
2001 which show that the veteran underwent an 
esophagogastroduodenoscopy (EGD) in January 1995 which 
demonstrated the presence of hiatal hernia with reflux 
esophagitis, as well as antral ulcers.  An EGD in February 
1995 documented evidence of esophagitis, as well as of antral 
ulcers.  The treatment records show that the veteran was 
treated for GERD and that an upper endoscopy in October 1997 
showed hemorrhagic gastritis.

On file is the report of a January 1993 VA Persian Gulf 
examination, at which time the veteran denied experiencing 
any gastrointestinal complaints.  At a second VA Persian Gulf 
examination conducted in September 1993, no gastrointestinal 
abnormalities were identified on clinical examination.

The veteran was afforded a VA examination in June 1995, at 
which time the examiner diagnosed him with duodenal ulcer by 
EGD, and noted that the veteran had symptoms of GERD.

The veteran was afforded a VA examination in September 2000, 
at which time the examiner concluded that the veteran had a 
combination of ulcers and reflux disease.  The examiner 
concluded that the veteran's disability could be a byproduct 
of the Gulf War syndrome. 

A December 2001 rating decision denied entitlement to service 
connection for ulcers and for gastrointestinal disability 
other than GERD.

On file is the report of an April 2003 VA examination, at 
which time the veteran reported a history of epigastric pain 
and heartburn; he indicated that since gastrointestinal 
surgery he had experienced a rare knotty feeling in the 
epigastric region during times of excessive stress.  Physical 
examination of the veteran was normal.  An upper 
gastrointestinal series disclosed the presence of an intact 
nissen fundoplication without evidence of GERD or ulcer 
disease.  Following review of the claims files and 
examination of the veteran, the examiner concluded that GERD 
may have contributed to the veteran's reported symptoms, but 
that the veteran likely did not actually have GERD, and 
instead had peptic ulcer disease.  The examiner concluded 
that the veteran's gastrointestinal problems were not related 
to his period of service.  



Analysis

Service medical records, while showing treatment on one 
occasion for gastroenteritis, are entirely negative for any 
complaints, finding or diagnosis of GERD, and upper 
gastrointestinal diagnostic testing in February 1985 was 
within normal limits.  Nevertheless, given that service 
personnel records indicate that the veteran's awards and 
decorations include, inter alia, the Distinguished Flying 
Cross, the Board finds that the provisions of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) are applicable, and it is 
conceded that the veteran experienced additional 
gastrointestinal complaints in service as he essentially 
claims.  Nevertheless, even assuming that the veteran was 
treated on more than one occasion for gastrointestinal 
problems in service, his examination for discharge is silent 
for any gastrointestinal complaints, finding or diagnosis, 
and there remains no post-service medical evidence of GERD 
until several years after service.  

The Board notes while the September 2000 VA examiner 
concluded that the veteran's GERD could be related to a Gulf 
War syndrome, GERD is a specific diagnosis of disability, and 
consequently is not an undiagnosed illness warranting 
consideration under the provisions of 38 C.F.R. § 3.317.  In 
any event the veteran's assertion that he was entitled to 
service connection for GERD on the basis of a Gulf War 
Syndrome was considered and rejected by the Board in May 
1999, and consequently is no longer before the Board at this 
time.  The Board also notes that the September 2000 examiner 
indicated only that it was possible that the veteran's GERD 
was related to service; he did not suggest that it was at 
least as likely as not that the disorder originated in 
service.

The April 2003 VA examiner, in contrast, reviewed the 
veteran's claims files, examined the veteran, and thereafter 
concluded that the veteran likely did not have GERD, and 
that, in any event, the veteran's gastrointestinal symptoms, 
whatever the underlying cause, were not attributable to his 
period of service.  

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board first notes that while the veteran himself contends 
that his GERD is due to his period of service, as there is no 
indication that he is qualified through education, training 
or experience to offer medical diagnoses, his statements as 
to medical diagnosis or causation do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 66 Fed. Reg. 45,620, 45,630 (codified at 38 C.F.R. 
§ 3.159(a)(1) (2003).

Turning to the medical evidence of record, in this case, in 
the context of the evidence of record, the Board places 
greater weight on the April 2003 opinion of the VA physician 
who considered and discussed the medical history of the 
veteran, than it does on the report of the September 2000 VA 
examination.  As noted previously, service connection for 
GERD on the basis of a Gulf War Syndrome was considered and 
denied by the Board in May 1999, and even if the September 
2000 opinion is read to suggest that the veteran's GERD is 
somehow otherwise attributable to service, the September 2000 
examiner was rather equivocal in his opinion, indicating only 
that the GERD could be due to service.

The opinion of the April 2003 examiner, in contrast, was 
based not only on clinical evaluation of the veteran, but 
also on a review of the claims files, including the opinion 
of the September 2000 examiner.  Moreover, the examination 
was scheduled for the specific purpose of addressing the 
etiology of the veteran's GERD, and the examiner concluded in 
no uncertain terms that in his opinion, the veteran's current 
gastrointestinal condition was not related to service.  This 
opinion is consistent with service medical records showing 
that diagnostic testing in February 1985 was within normal 
limits and showing that the report of the retirement 
examination is silent for any pertinent complaints or 
findings, and is also consistent with the post-service 
medical records first documenting the presence of GERD 
several years after the veteran's discharge from service.

In essence, there is no evidence of a diagnosis of GERD in 
service or for several years thereafter, and the only 
competent and probative opinion specifically addressing 
whether the GERD originated in service is not supportive of 
the claim.  Since the preponderance of the evidence is 
against the veteran's claim, service connection for GERD is 
denied.


ORDER

Entitlement to service connection for bilateral elbow muscle 
strain is granted.

Entitlement to service connection for GERD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



